United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1958
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                David Edward Adney

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                           Submitted: November 4, 2014
                             Filed: November 7, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      David Edward Adney directly appeals the sentence imposed by the district
     1
court after he pleaded guilty to being a felon in possession of firearms, in violation

         1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). His counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), and a motion to withdraw. After careful review,
we affirm.

       The district court did not err in applying a 4-level enhancement for possessing
the firearms in connection with another felony offense, as the record showed that the
firearms facilitated or had the potential to facilitate Adney’s commission of the felony
offense of harassment in the first degree. See U.S.S.G. § 2K2.1(b)(6)(B) & comment.
(n.14); United States v. Betts, 509 F.3d 441, 445 (8th Cir. 2007) (de novo review of
district court’s application of Guidelines, and clear-error review of its factual
findings); Iowa Code §§ 708.7.2, 903.1.2 (harassment in first degree; 0-2 year prison
sentence). The district court did not abuse its discretion in granting the government’s
motion for an upward departure, as Adney’s 15 unscored adult convictions--many of
which involved violence or threats thereof--provided an adequate basis for departure,
and the court stated adequate reasons for the extent of the departure. See United
States v. Gonzalez, 573 F.3d 600, 605-06 (8th Cir. 2009) (standard of review; district
court may take into account evidence of obvious incorrigibility and may conclude that
past leniency has not been effective); United States v. Walking Eagle, 553 F.3d 654,
657-58 (8th Cir. 2009) (finding no error in upward departure, as defendant’s multiple
unscored convictions for assaults, threats, and assaulting officer indicated that he was
dangerous to others and had strong likelihood of recidivism). Finally, the district
court did not abuse its discretion in sentencing Adney at the top of his amended
Guidelines range, as the court provided a detailed explanation of its sentence,
emphasizing Adney’s violent and abusive history, and the dangerous, potentially fatal
circumstances of this offense. See Gonzalez, 573 F.3d at 605, 607 (standard of
review); United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc)
(substantive review is narrow and deferential to sentencing court).

      An independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,
80 (1988), reveals no nonfrivolous issues for appeal.

                                          -2-
      Accordingly, the judgment is affirmed. Counsel’s motion to withdraw is
granted.
                     ______________________________




                                    -3-